DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US Pub. No. 2014/0189118 A1) in view of Abe (US Pub. No. 2015/0100705 A1).
As to claim 1, Hunter teaches a method comprising:
receiving, by a content management system, from a client device, one or more synchronization operations, the synchronization operations for synchronizing one or more content items on the content management system to correspond to one or more content items on the client device ([0103] teaches "Then client device 102 can … submit, to the content management system, a request for the content item (506).  Further, [0105] teaches "The request can further indicate an action to perform for the content item, such as … a content item synchronization operation between a client and the storage environment." This teaches that the request includes a content synchronization operation between the client and the storage environment, and therefore teaches one or more synchronization operations.) based on changes to the one or more content items at the client device (0034 and [0102] teaches "Then content management system 106 can optionally perform the content item revision on the content item and provide an updated GUID in response to the request (412)."  [0103] teaches "an example method embodiment for a client requesting a content item by GUID. … Then client device 102 can receive, from the content management system and in response to the request, at least one of the content item, a revision of the content item."  This teaches that the receiving is based on changes to an updated GUID for the content item.), the one or more content items being associated with a user account registered at the content management system ([0103] teaches "wherein the request references the content item by the globally unique identifier, and wherein the request is associated with credentials for a user account associated with the content item at the content management system (CMS)."  This teaches that the client device can send a request to a CMS.  The user account is associated with a content item at the CMS.)
Hunter does not expressly teach
determining, by the content management system, that a content item of the one or more synchronization operations comprises a symbolic link including a path to a target content item on the client device;
modifying the path of the symbolic link to function properly at the one or more other client devices; and 
synchronizing, by the content management system, the content item with the modified symbolic link as part of the operation associated with the one or more synchronization operations.
However, Abe teaches determining, by the content management system, that a content item of the one or more synchronization operations comprises a symbolic link including a path to a target content item on the client device (As shown in FIG. 4, the file system 400, the associated logic 404 and processor 402 teaches a content management system.  [0055] teaches "the logic 404 may be further configured to cause the processor 402 to: receive a request to the symbolic link 408, determine whether an in-memory record 416 exists for the symbolic link 408, return the second absolute path when the in-memory record 416 is empty or does not exist, and when the in-memory record 416 is non-empty: replace the outdated target mount point from the second absolute path with the current mount point 412 and the media identifier 424 to form a modified absolute path, and return the modified absolute path."  This teaches that the content management system determines whether an in-memory record exists for the symbolic link; the in-memory record teaches the content item.  The symbolic link is used to access the content item, and therefore the logic determines whether the content item is associated with, or comprises the symbolic link.  The symbolic link is interpreted as having the path information.); 
determining that the path to the target content item in the symbolic link is invalid at one or more other client devices that receive the content item through a respective synchronization operation with the content management system ([0056] teaches "For example, assuming that a file system mounted on "/Mount/LTFS" is used to create a symlink object called "linkname" which points to "/Mount/LTFS/filename," the record for "linkname" would have the value "11," which is the number of characters in the string "/Mount/LTFS." When the file system is mounted on a different prefix (e.g., "/mnt") in the same or in a different computer, the target of "linkname" would be invalid under a normal symlink implementation which utilized absolute pathing, as "filename" is no longer reachable at "Mount/LTFS/filename" but at "/mnt/filename" instead."  This teaches that the filename ("target content item") described by the path /Mount/LTFS/filename would be invalid for a filename ("content item") mounted in a different computer.  This is because the absolute path associated with the content item would not be reachable.  A mounting of a file system on another computer teaches a step in a synchronization process, because a synchronization process is interpreted to include a copying of data on another device.)
modifying the path of the symbolic link to function properly at the one or more other client devices ([0057] teaches "The dynamic symbolic link approach rectifies this deficiency by checking the value of the record for the symlink object "linkname." prior to retuning the mount point. Because the stored string length of the target mount point in the record is different than zero (11), the first eleven bytes of the symlink target are replaced by the current file system mount point, effectively translating it from "/Mount/LTFS/filename" to "/mnt/filename," thus allowing the original target object to be reachable through the symlink. This process may be referred to as re-normalization."  This teaches a modification of the symbolic link to function properly at the new mount point, which is interpreted to include another client device.); and 
synchronizing, by the content management system, the content item with the modified symbolic link as part of the operation associated with the one or more synchronization operations ([0057] teaches "The dynamic symbolic link approach rectifies this deficiency by checking the value of the record for the symlink object "linkname" prior to retuning the mount point. Because the stored string length of the target mount point in the record is different than zero (11), the first eleven bytes of the symlink target are replaced by the current file system mount point, effectively translating it from "/Mount/LTFS/filename" to "/mnt/filename," thus allowing the original target object to be reachable through the symlink. This process may be referred to as re-normalization."  
This teaches a modification of the symlink from "/Mount/LTFS/filename" to "/mnt/filename," which synchronizes the content item with the modified symlink.   The synchronization operation is interpreted to include the correction of the symlink.)
Hunter, as modified, and Abe are combinable because they are directed to content storage (Hunter [0031], Abe [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Abe.   
The suggestion/motivation for doing so would have been to allow user of Hunter to configure use of absolute-path symbolic links ("symlinks") which allow their targets to remain valid even when media is re-mounted at a different mount point in the same or a different system (Abe [0019]).

As to claim 4, Hunter does not expressly teach in response to determining that the path is invalid at the one or more other devices, determining one or more reasons why the path is invalid at the one or more other devices.
However, Abe teaches in response to determining that the path is invalid at the one or more other devices, determining one or more reasons why the path is invalid at the one or more other devices (Abe [0078] teaches "the symbolic link comprising a second absolute path with an outdated target mount point …. returning the second absolute path when the in-memory record is empty or does not exist, and when the in-memory record is non-empty: replacing the outdated target mount point from the second absolute path with the current mount point to form a modified absolute path, and returning the modified absolute path."  This teaches that the symbolic link is outdated and therefore is invalid; the reason it is invalid is because the link is outdated.  By checking, and then replacing the record of a symbolic link with a current mount point to form a modified absolute path, a synchronization operation is performed.  Thus, this checking of the absolute path and the modification is a part of the synchronization operation.  [0056] teaches "When the file system is mounted on a different prefix (e.g., "/mnt") in the same or in a different computer," which is mounting in another computer ("other device").)  
Hunter, as modified, and Abe are combinable because they are directed to content storage (Hunter [0031], Abe [0043]).

As to claim 5, Hunter, as modified, does not expressly teach determining that the path to the target content item in the symbolic link is invalid at one or more other client devices that receive the content item through a respective synchronization operation with the content management system; and in response to determining that the path is invalid at the one or more other devices, determining one or more reasons why the path is invalid at the one or more devices.
However, Abe teaches wherein determining that the path is invalid at one or more other client devices that receive the content item through a respective synchronization operation with the content management system and determining the one or more reasons comprise: determining that the path is an absolute path; and determining that the absolute path is not valid at the one or more other devices (Abe [0054] teaches "receiv[ing] a request to the symbolic link 408, the symbolic link 408 comprising a second absolute path with an outdated target mount point, determine whether an in-memory record 416 exists for the symbolic link 408, return the second absolute path when the in-memory record 416 is empty or does not exist, and when the in-memory record 416 is non-empty: replace the outdated target mount point from the second absolute path with the current mount point 412 to form a modified absolute path, and return the modified absolute path."  This passage is interpreted as recognizing that an absolute path is received, and then inherently analyzing the absolute path to determine that the absolute path is outdated, which is interpreted as being "not valid."  By checking, and then replacing the record of a symbolic link with a current mount point to form a modified absolute path, a synchronization operation is performed.  Thus, this checking of the absolute path and the modification is a part of the synchronization operation.)
Hunter, as modified, and Abe are combinable because they are directed to content storage (Hunter [0031], Abe [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Abe.   
The suggestion/motivation for doing so would have been to allow user of Hunter to configure use of absolute-path symbolic links ("symlinks") which allow their targets to remain valid even when media is re-mounted at a different mount point in the same or a different system (Abe [0019]).

As to claim 10, Hunter teaches a method comprising:
receive, from a client device, one or more synchronization operations, the synchronization operations for synchronizing one or more content items on the content management system to correspond to one or more content items on the client device ([0103] teaches "Then client device 102 can … submit, to the content management system, a request for the content item (506).  Further, [0105] teaches "The request can further indicate an action to perform for the content item, such as … a content item synchronization operation between a client and the storage environment." This teaches that the request includes a content synchronization operation between the client and the storage environment, and therefore teaches one or more synchronization operations.) based on changes to the one or more content items at the client device ([0102] teaches "Then content management system 106 can optionally perform the content item revision on the content item and provide an updated GUID in response to the request (412)."  [0103] teaches "an example method embodiment for a client requesting a content item by GUID. … Then client device 102 can receive, from the content management system and in response to the request, at least one of the content item, a revision of the content item."  This teaches that the receiving is based on changes to an updated GUID for the content item.), the one or more content items being associated with a user account registered at the content management system ([0103] teaches "wherein the request references the content item by the globally unique identifier, and wherein the request is associated with credentials for a user account associated with the content item at the content management system (CMS)."  This teaches that the client device can send a request to a CMS.  The user account is associated with a content item at the CMS.)
Hunter does not expressly teach
determine that a content item of the one or more synchronization operations comprises a symbolic link including a path to a target content item on the client device;
determine that the path to the target content item in the symbolic link is invalid at one or more other client devices that receive the content item through a respective synchronization operation with the content management system;
modify the path of the symbolic link to function properly at the one or more other client devices;
synchronize the content item with the modified symbolic link as part of the operation associated with the one or more synchronization operations.

However, Abe teaches
determine that a content item of the one or more synchronization operations comprises a symbolic link including a path to a target content item on the client device (As shown in FIG. 4, the file system 400, the associated logic 404 and processor 402 teaches a content management system.  [0055] teaches "the logic 404 may be further configured to cause the processor 402 to: receive a request to the symbolic link 408, determine whether an in-memory record 416 exists for the symbolic link 408, return the second absolute path when the in-memory record 416 is empty or does not exist, and when the in-memory record 416 is non-empty: replace the outdated target mount point from the second absolute path with the current mount point 412 and the media identifier 424 to form a modified absolute path, and return the modified absolute path."  This teaches that the content management system determines whether an in-memory record exists for the symbolic link; the in-memory record teaches the content item.  The symbolic link is used to access the content item, and therefore the logic determines whether the content item is associated with, or comprises the symbolic link.  The symbolic link is interpreted as having the path information.); 
determine that the path to the target content item in the symbolic link is invalid at one or more other client devices that receive the content item through a respective synchronization operation with the content management system ([0056] teaches "For example, assuming that a file system mounted on "/Mount/LTFS" is used to create a symlink object called "linkname" which points to "/Mount/LTFS/filename," the record for "linkname" would have the value "11," which is the number of characters in the string "/Mount/LTFS." When the file system is mounted on a different prefix (e.g., "/mnt") in the same or in a different computer, the target of "linkname" would be invalid under a normal symlink implementation which utilized absolute pathing, as "filename" is no longer reachable at "Mount/LTFS/filename" but at "/mnt/filename" instead."  This teaches that the filename ("target content item") described by the path /Mount/LTFS/filename would be invalid for a filename ("content item") mounted in a different computer.  This is because the absolute path associated with the content item would not be reachable.  A mounting of a file system on another computer teaches a step in a synchronization process, because a synchronization process is interpreted to include a copying of data on another device.)
modify the path of the symbolic link to function properly at the one or more other client devices ([0057] teaches "The dynamic symbolic link approach rectifies this deficiency by checking the value of the record for the symlink object "linkname." prior to retuning the mount point. Because the stored string length of the target mount point in the record is different than zero (11), the first eleven bytes of the symlink target are replaced by the current file system mount point, effectively translating it from "/Mount/LTFS/filename" to "/mnt/filename," thus allowing the original target object to be reachable through the symlink. This process may be referred to as re-normalization."  This teaches a modification of the symbolic link to function properly at the new mount point, which is interpreted to include another client device.); and 
synchronize the content item with the modified symbolic link as part of the operation associated with the one or more synchronization operations ([0057] teaches "The dynamic symbolic link approach rectifies this deficiency by checking the value of the record for the symlink object "linkname" prior to retuning the mount point. Because the stored string length of the target mount point in the record is different than zero (11), the first eleven bytes of the symlink target are replaced by the current file system mount point, effectively translating it from "/Mount/LTFS/filename" to "/mnt/filename," thus allowing the original target object to be reachable through the symlink. This process may be referred to as re-normalization."  
This teaches a modification of the symlink from "/Mount/LTFS/filename" to "/mnt/filename," which synchronizes the content item with the modified symlink.   The synchronization operation is interpreted to include the correction of the symlink.)
Hunter, as modified, and Abe are combinable because they are directed to content storage (Hunter [0031], Abe [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Abe.   
The suggestion/motivation for doing so would have been to allow user of Hunter to configure use of absolute-path symbolic links ("symlinks") which allow their targets to remain valid even when media is re-mounted at a different mount point in the same or a different system (Abe [0019]).

As to claim 14, Hunter, as modified, does not expressly teach determining that the path to the target content item in the symbolic link is invalid at one or more devices through a respective synchronization operation with the content management system; and in response to determining that the path is invalid at the one or more devices, determining one or more reasons why the path is invalid at the one or more devices.
However, Abe teaches wherein determining that the path is invalid at the one or more devices and determining the one or more reasons comprise: determining that the path is an absolute path; and determining that the absolute path is not valid at the one or more devices (Abe [0054] teaches "receiv[ing] a request to the symbolic link 408, the symbolic link 408 comprising a second absolute path with an outdated target mount point, determine whether an in-memory record 416 exists for the symbolic link 408, return the second absolute path when the in-memory record 416 is empty or does not exist, and when the in-memory record 416 is non-empty: replace the outdated target mount point from the second absolute path with the current mount point 412 to form a modified absolute path, and return the modified absolute path."  This passage is interpreted as recognizing that an absolute path is received, and then inherently analyzing the absolute path to determine that the absolute path is outdated, which is interpreted as being "not valid.")
Hunter, as modified, and Abe are combinable because they are directed to content storage (Hunter [0031], Abe [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Abe.   
The suggestion/motivation for doing so would have been to allow user of Hunter to configure use of absolute-path symbolic links ("symlinks") which allow their targets to remain valid even when media is re-mounted at a different mount point in the same or a different system (Abe [0019]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Abe, and further in view of Dolby (US Pub. No. 2018/0196643 A1) and Lloyd (US Pub. No. 2013/0144834 A1).
As to claim 6, Hunter, as modified, does not expressly teach in response to determining that the path is an absolute path, converting the absolute path in the symbolic link to a relative path to yield the modified symbolic link, the relative path being based on a respective relative location between the symbolic link and the target content item; and synchronizing the content item according to the modified symbolic link.
However, Dolby teaches in response to determining that the path is an absolute path, converting the absolute path in the symbolic link to a relative path to yield the modified symbolic link, the relative path being based on a respective relative location between the symbolic link and the target content item (Dolby [0040] teaches "The absolute path extraction module 450 then converts the absolute URLs into relative URLs by removing or truncating the base URL from absolute URLs."  This teaches a conversion from an absolute path in the symbolic link, because the URL is a symbolic link.  The modified symbolic link is the relative URL; the relative URL is based on a respective relative location because a URL points to a resource, as taught at [0003] as a URL endpoint.).
Hunter, as modified, and Dolby are combinable because they are directed to content storage (Hunter [0031], Dolby [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Dolby.   
The suggestion/motivation for doing so would have been to allow user of Hunter to check consistency between documentation (Dolby [0025]).
Hunter, as modified, does not expressly teach
synchronizing the content item according to the modified symbolic link.
However, Lloyd teaches synchronizing the content item according to the modified symbolic link (Lloyd [0051] teaches "modify or remove a value of the URL parameter that is initially determined to be irrelevant and then to download the content item referenced by the modified URL."  Downloading according to a modified URL is interpreted as synchronizing according to a modified symbolic link.).
Hunter, as modified, and Lloyd are combinable because they are directed to content storage (Hunter [0031], Lloyd [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Lloyd.   
The suggestion/motivation for doing so would have been to allow user of Hunter to automatically identify and manage document identifiers that reference the same content (Lloyd [0003]).

As to claim 15, Hunter, as modified, does not expressly teach in response to determining that the path is an absolute path, convert the absolute path in the symbolic link to a relative path to yield the modified symbolic link, the relative path being based on a respective relative location between the symbolic link and the target content item; and synchronize the content item according to the modified symbolic link.
However, Dolby teaches in response to determining that the path is an absolute path, convert the absolute path in the symbolic link to a relative path to yield the modified symbolic link, the relative path being based on a respective relative location between the symbolic link and the target content item (Dolby [0040] teaches "The absolute path extraction module 450 then converts the absolute URLs into relative URLs by removing or truncating the base URL from absolute URLs."  This teaches a conversion from an absolute path in the symbolic link, because the URL is a symbolic link.  The modified symbolic link is the relative URL; the relative URL is based on a respective relative location because a URL points to a resource, as taught at [0003] as a URL endpoint.).
Hunter, as modified, and Dolby are combinable because they are directed to content storage (Hunter [0031], Dolby [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Dolby.   
The suggestion/motivation for doing so would have been to allow user of Hunter to check consistency between documentation (Dolby [0025]).
Hunter, as modified, does not expressly teach
synchronize the content item according to the modified symbolic link.
However, Lloyd teaches synchronize the content item according to the modified symbolic link (Lloyd [0051] teaches "modify or remove a value of the URL parameter that is initially determined to be irrelevant and then to download the content item referenced by the modified URL."  Downloading according to a modified URL is interpreted as synchronizing according to a modified symbolic link.).
Hunter, as modified, and Lloyd are combinable because they are directed to content storage (Hunter [0031], Lloyd [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Lloyd.   
The suggestion/motivation for doing so would have been to allow user of Hunter to automatically identify and manage document identifiers that reference the same content (Lloyd [0003]).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Abe, and further in view of Lissounov (US Pub. No. 2016/0224989 A1).
As to claim 7, Hunter, as modified, does not expressly teach wherein determining that the path is invalid at the one or more other client devices and determining the one or more reasons comprise: determining that the symbolic link is shared between a plurality of user accounts registered at the content management system; and determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts.
However, Lissounov teaches wherein determining that the path is invalid at the one or more other client devices and determining the one or more reasons comprise: determining that the symbolic link is shared between a plurality of user accounts registered at the content management system; and determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts ([0049] teaches "For every license key, there is a corresponding licensor software shared folder created (referred to herein as a "license folder"). The license folder is used to manage the list of users associated with the license. The license owner has read-write access to the license folder and non-owner users have read-only access to the folder. The license owner has access to both parts of the license, this way the license owner can get read-write permission to license folder."  A shared folder is interpreted as including a symbolic link shared between user accounts.  The user accounts are registered because there is a list of users.  At least one user cannot write to the license, and thus is not able to fully access the target item, so the target content item resides in a location that is not accessible to the at least one user/user account.)
Hunter and Lissounov are combinable because they are directed to content storage (Hunter [0031], Lissounov [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Lissounov.   
The suggestion/motivation for doing so would have been to allow user of Hunter to prevent unlicensed use of the licensor software and/or allow licensed use without communication with a licensing server (Lissounov [0033]).

As to claim 16, Hunter, as modified, does not expressly teach wherein determining that the path is invalid at the one or more devices and determining the one or more reasons comprise: determining that the symbolic link is shared between a plurality of user accounts registered at the content management system; and determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts.
However, Lissounov teaches wherein determining that the path is invalid at the one or more devices and determining the one or more reasons comprise: determining that the symbolic link is shared between a plurality of user accounts registered at the content management system; and determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts ([0049] teaches "For every license key, there is a corresponding licensor software shared folder created (referred to herein as a "license folder"). The license folder is used to manage the list of users associated with the license. The license owner has read-write access to the license folder and non-owner users have read-only access to the folder. The license owner has access to both parts of the license, this way the license owner can get read-write permission to license folder."  A shared folder is interpreted as including a symbolic link shared between user accounts.  The user accounts are registered because there is a list of users.  At least one user cannot write to the license, and thus is not able to fully access the target item, so the target content item resides in a location that is not accessible to the at least one user/user account.)
Hunter and Lissounov are combinable because they are directed to content storage (Hunter [0031], Lissounov [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Lissounov.   
The suggestion/motivation for doing so would have been to allow user of Hunter to prevent unlicensed use of the licensor software and/or allow licensed use without communication with a licensing server (Lissounov [0033]).

Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Abe, and further in view of Lissounov and Rottler (US Pub. No. 2016/0334967 A1).
As to claim 8, Hunter as modified, does not expressly teach
after determining that the target content item resides in the location that is not accessible to the at least one of the plurality of user accounts, notifying the user account that the at least one of the plurality of user accounts does not have access to the target content item; receiving authorization to grant the at least one of the plurality of user accounts access to the target content item; and based on the authorization: granting the at least one of the plurality of user accounts access to the target content item; and synchronizing the target content item with one or more respective devices associated with the at least one of the plurality of user accounts.  
However, Rottler teaches 
after determining that the target content item resides in the location that is not accessible to the at least one of the plurality of user accounts, notifying the user account that the at least one of the plurality of user accounts does not have access to the target content item; receiving authorization to grant the at least one of the plurality of user accounts access to the target content item; and based on the authorization: granting the at least one of the plurality of user accounts access to the target content item; and synchronizing the target content item with one or more respective devices associated with the at least one of the plurality of user accounts (Rottler [0026] teaches "a user may create an account with an online file sharing service and select users to be granted access to a shared folder. The file sharing service may then push any files uploaded to the folder to each user granted access and subsequently synchronize any file changes between the devices."  This passage teaches selecting users to grant access to a shared folder which contains files and synchronizing between devices.)
Hunter and Rottler are combinable because they are directed to content storage (Hunter [0031], Rottler [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Rottler.   
The suggestion/motivation for doing so would have been to allow user of Hunter to share a UI object that connects to a remote data service (Rottler [0027]).

As to claim 17, Hunter as modified, does not expressly teach
after determining that the target content item resides in the location that is not accessible to the at least one of the plurality of user accounts, notifying the user account that the at least one of the plurality of user accounts does not have access to the target content item; receiving authorization to grant the at least one of the plurality of user accounts access to the target content item; and based on the authorization: granting the at least one of the plurality of user accounts access to the target content item; and synchronizing the target content item with one or more respective devices associated with the at least one of the plurality of user accounts.  
However, Rottler teaches 
after determining that the target content item resides in the location that is not accessible to the at least one of the plurality of user accounts, notifying the user account that the at least one of the plurality of user accounts does not have access to the target content item; receiving authorization to grant the at least one of the plurality of user accounts access to the target content item; and based on the authorization: granting the at least one of the plurality of user accounts access to the target content item; and synchronizing the target content item with one or more respective devices associated with the at least one of the plurality of user accounts (Rottler [0026] teaches "a user may create an account with an online file sharing service and select users to be granted access to a shared folder. The file sharing service may then push any files uploaded to the folder to each user granted access and subsequently synchronize any file changes between the devices."  This passage teaches selecting users to grant access to a shared folder which contains files and synchronizing between devices.)
Hunter and Rottler are combinable because they are directed to content storage (Hunter [0031], Rottler [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Rottler.   
The suggestion/motivation for doing so would have been to allow user of Hunter to share a UI object that connects to a remote data service (Rottler [0027]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Abe, and further in view of Lissounov and Rottler, and further in view of Suryanarayana (US Pub. No. 2019/0114427 A1) and Sadhwani et al. (US Pub. No. 2018/0246946 A1).
As to claim 9, Hunter, as modified, does not expressly teach wherein determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts comprises determining that the target content item resides in a namespace that is not available to the at least one of the plurality of user accounts, and wherein granting access to the target content item and synchronizing the target content item comprise granting the at least one of the plurality of user accounts access to the namespace and synchronizing the namespace with the one or more respective devices.
However, Suryanarayana teaches wherein determining that the target content item resides in a location that is not accessible to at least one of the [plurality of user accounts] comprises determining that the target content item resides in a namespace that is not available to the at least one of the [plurality of user accounts], and wherein granting access to the target content item and synchronizing the target content item comprise granting the at least one of the [plurality of user accounts] access to the namespace and synchronizing the namespace with the one or more respective devices ([0044] teaches "Privileges to concealed namespace object stores 250 may be controlled by concealed real-time service 220 in order to provide secure access to concealed namespace object stores 250. A concealed namespace object store 250 may comprise a pre-boot device handler which may be exposed at runtime to a host OS of hypervisor 104 or a guest OS 108 of a virtual machine 105 via concealed real-time service 220. Concealed real-time service 220 may comprise a special runtime service of management library 206 that enables privilege to a concealed namespace object store 250 by an authorized host OS or guest OS 108 by securely validating a signature of a host OS or guest OS 108. Such signatures may be stored within a store of management library 206 and used for secure validation. After securely validating a signature of a host OS or guest OS 108, concealed real-time service 220 may, during a secure session, open a port of NFIT core 224 to allow access by the validated host OS or guest OS 108 to the concealed namespace object store 250, thus providing such host OS or guest OS 108 the metadata required to interact with namespaces for which the OS is authorized to interact. To ensure security, the secure session may be short lived, thus requiring frequent validation in order to keep the NFIT core port open."  Having privileges to concealed namespace object stores suggest that the namespace is not available to at least one user account.  The privilege is then enable to the concealed namespace object store, and interacting with a namespace is interpreted as a synchronization of the namespace with a previously unauthorized device (guest OS of a virtual machine).)
Hunter and Suryanarayana are combinable because they are directed to content storage (Hunter [0031], Suryanarayana [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Suryanarayana.   
The suggestion/motivation for doing so would have been to allow user of Hunter to obtain secure boot handlers to facilitate secure boot for images stored within a concealed namespace object store (Suryanarayana [0045]).
Hunter, as modified, does not expressly teach a plurality of user accounts.
However, Sadhwani et al. dislcoses a plurality of user accounts ([0041-0042] teaches data is associated with user accounts.)
Hunter and Sadhwani are combinable because they are directed to content storage (Hunter [0031], Sadhwani [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Sadhwani.   
The suggestion/motivation for doing so would have been to allow user of Hunter to eliminate the need to recreate user-specified criteria for selective synchronization when a computing device is lost (Sadhwani [0020]).

As to claim 18, Hunter, as modified, does not expressly teach wherein determining that the target content item resides in a location that is not accessible to at least one of the plurality of user accounts comprises determining that the target content item resides in a namespace that is not available to the at least one of the plurality of user accounts, and wherein granting access to the target content item and synchronizing the target content item comprise granting the at least one of the plurality of user accounts access to the namespace and synchronizing the namespace with the one or more respective devices.
However, Suryanarayana teaches wherein determining that the target content item resides in a location that is not accessible to at least one of the [plurality of user accounts] comprises determining that the target content item resides in a namespace that is not available to the at least one of the [plurality of user accounts], and wherein granting access to the target content item and synchronizing the target content item comprise granting the at least one of the [plurality of user accounts] access to the namespace and synchronizing the namespace with the one or more respective devices ([0044] teaches "Privileges to concealed namespace object stores 250 may be controlled by concealed real-time service 220 in order to provide secure access to concealed namespace object stores 250. A concealed namespace object store 250 may comprise a pre-boot device handler which may be exposed at runtime to a host OS of hypervisor 104 or a guest OS 108 of a virtual machine 105 via concealed real-time service 220. Concealed real-time service 220 may comprise a special runtime service of management library 206 that enables privilege to a concealed namespace object store 250 by an authorized host OS or guest OS 108 by securely validating a signature of a host OS or guest OS 108. Such signatures may be stored within a store of management library 206 and used for secure validation. After securely validating a signature of a host OS or guest OS 108, concealed real-time service 220 may, during a secure session, open a port of NFIT core 224 to allow access by the validated host OS or guest OS 108 to the concealed namespace object store 250, thus providing such host OS or guest OS 108 the metadata required to interact with namespaces for which the OS is authorized to interact. To ensure security, the secure session may be short lived, thus requiring frequent validation in order to keep the NFIT core port open."  Having privileges to concealed namespace object stores suggest that the namespace is not available to at least one user account.  The privilege is then enable to the concealed namespace object store, and interacting with a namespace is interpreted as a synchronization of the namespace with a previously unauthorized device (guest OS of a virtual machine).)
Hunter, as modified, and Suryanarayana are combinable because they are directed to content storage (Hunter [0031], Suryanarayana [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Suryanarayana.   
The suggestion/motivation for doing so would have been to allow user of Hunter to obtain secure boot handlers to facilitate secure boot for images stored within a concealed namespace object store (Suryanarayana [0045]).
Hunter, as modified, does not expressly teach a plurality of user accounts.
However, Sadhwani et al. dislcoses a plurality of user accounts ([0041-0042] teaches data is associated with user accounts.)
Hunter, as modified, and Sadhwani are combinable because they are directed to content storage (Hunter [0031], Sadhwani [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Sadhwani.   
The suggestion/motivation for doing so would have been to allow user of Hunter to eliminate the need to recreate user-specified criteria for selective synchronization when a computing device is lost (Sadhwani [0020]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby (US Pub. No. 2016/0357720 A1) in view of Sadhwani et al. (US Pub. No. 2018/0246946 A1), and further in view of Abe (US Pub. No. 2015/0100705 A1) and McCorkendale (US 9,614,826).
As to claim 19, Thimbleby teaches a computing device comprising one or more processors ([0006] teaches a computing device with a processor); and at least one non-transitory computer readable medium having stored therein instructions which, when executed by the one or more processors, cause the computing device to ([0006] teaches a computer readable medium comprising instructions):
add a content item [associated with a user account] at a content management system ([0182] teaches "a user of Device A has entered some text (e.g., a character string "ABC") in a first local copy of the note document."  This teaches adding a content item, because the text A, B, C is interpreted as a content item.  The text is added at Device A, which is interpreted as a content management system.  A device is a computer as stated at [0149].).
add, to a local tree data structure representing a local set of content items [associated with the user account,] a local node [representing the modified symbolic link] the local tree data structure comprising respective local nodes corresponding to the local set of content items ([0182] teaches "Before a first synchronization event occurs, each device displays the locally entered text, and updates a local graph representing the current state of the content (e.g., text characters) that has been entered in the local copy of the document. The respective local graphs at Devices A and B are shown in FIG. 5A."  Device A has a local graph of text characters, which is interpreted as a local tree data structure that represents a local set of content items.  As shown in Fig. 5A, Device A has received text characters ABC, each of which are represented by nodes.);
while synchronizing content items [associated with the user account] between the client device and the content management system ([0183] teaches "As shown in FIG. 5B, at time T1, a first synchronization event occurs."  The sync event happens between Device A (the content management system) and Device B (the client), because the content items of Device B (content items XYZ) are added to the graph of Device A.), add [the modified symbolic link] to a remote set of content items stored at the content management system and [associated with the user account] [0183] teaches "The local graphs at both devices have been synchronized and represent the current state of the content that has been edited by both collaborating devices."  With further reference to FIG. 5B, the characters from Device A are added to the remote set of content items (characters on Device B, XYZ).  Thus, Devices A and B are synchronized.); and
add, to a remote tree data structure representing the remote set of content
items [associated with the user account], a remote node [representing the modified symbolic link], the remote tree data structure comprising respective remote nodes corresponding to the remote set of content items ([0182] teaches "Before a first synchronization event occurs, each device displays the locally entered text, and updates a local graph representing the current state of the content (e.g., text characters) that has been entered in the local copy of the document. The respective local graphs at Devices A and B are shown in FIG. 5A."  This teaches a remote device, (Device B), with a remote graph of text characters.  As shown in Fig. 5A, Device B has received text characters XYZ, each of which are represented by nodes.  Device B has a remote tree data structure comprising remote nodes, each of which correspond to a character, which is a content item.).
Thimbleby does not expressly teach content items associated with the user account, a local node representing the modified symbolic link; determine that the content item comprises a symbolic link including a path to a target content item on the computing device; determine that the path to the target content item in the symbolic link is invalid at one or more other client devices that receive the content item through a respective synchronization operation with the content management system; and
modify the path of the symbolic link to function properly on the one or more other client devices. 
However, Sadhwani et al. dislcoses content items associated with the user account ([0004] teaches accessing "a user's account to access the user's content files."  Content files are content items associated with a user account.)
Thimbleby and Sadhwani are combinable because they are directed to content storage (Thimbleby [0073], Sadhwani [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Thimbleby, to incorporate the above-cited limitations as taught by Sadhwani.   
The suggestion/motivation for doing so would have been to allow user of Thimbleby to eliminate the need to recreate user-specified criteria for selective synchronization when a computing device is lost (Sadhwani [0020]).
Thimbleby, as modified, does not expressly teach a local node representing the modified symbolic link; determine that the content item comprises a symbolic link including a path to a target content item on the computing device; determine that the path to the target content item in the symbolic link is invalid at one or more other client devices that receive the content item through a respective synchronization operation with the content management system; and modify the path of the symbolic link to function properly on the one or more other client devices. 
However, McCorkendale teaches 
a local node representing the symbolic link (col. 5, lines 50-55 of McCorkendale teaches "virtual symbolic link 145 may include a file."  The virtual symbolic link is represented as a file which is interpreted as a node.);
determine that the content item comprises a symbolic link including a path to a target content item on the computing device (col. 5, lines 45-65 teaches "data protection module 130 may identify a file among the unprotected files 140 that includes sensitive data. Accordingly, data protection module 130 may copy at least a portion of the sensitive data from the identified file to a protected file 150 on database 125. Additionally, data protection module 130 may generate a virtual symbolic link 145. In some cases, the virtual symbolic link 145 may include a file that contains information regarding the protected file 150 stored on database 125 and/or information regarding a file stored on storage systems 120." This passage teaches that the virtual symbolic link 145 may include a file.  The file is recognized as being a content item.  The file includes the symlink and therefore comprises a symlink.  The symlink having information regarding the protected file is recognized as the symlink being associated with the target file (e.g. the protected file 150). col. 5, lines 55-65 teaches "the application 135 may interpret the data embedded in the virtual symbolic link such that the copy of "file.doc" stored at the second storage location is seamlessly accessed."  col. 8 lines 1-5 teaches "the linking file may contain a reference to the copied file in the form of an absolute or relative path."  These passages teach that the symlink acts as a pathway to the target content item, and that the linking file, which is also recognized as a symbolic link, includes a path to the copied file (the target content item).)
Thimbleby, as modified, and McCorkendale are combinable because they are directed to content storage (Thimbleby [0073], McCorkendale col. 5, lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Thimbleby, to incorporate the above-cited limitations as taught by McCorkendale with a reasonable expectation of success.   
The suggestion/motivation for doing so would have been to allow user of Thimbleby to automatically move the identified files from the insecure storage service to a secure storage location (McCorkendale col. 4, lines 30-35).
Thimbleby, as modified, does not expressly teach that determine that the path to the target content item in the symbolic link is invalid at one or more other client devices that receive the content item through a respective synchronization operation with the content management system; and
modify the path of the symbolic link to function properly on the one or more other client devices. 
However, Abe teaches determine that the path to the target content item in the symbolic link is invalid at one or more other client devices that receive the content item through a respective synchronization operation with the content management system ([0056] teaches "For example, assuming that a file system mounted on "/Mount/LTFS" is used to create a symlink object called "linkname" which points to "/Mount/LTFS/filename," the record for "linkname" would have the value "11," which is the number of characters in the string "/Mount/LTFS." When the file system is mounted on a different prefix (e.g., "/mnt") in the same or in a different computer, the target of "linkname" would be invalid under a normal symlink implementation which utilized absolute pathing, as "filename" is no longer reachable at "Mount/LTFS/filename" but at "/mnt/filename" instead."  This teaches that the filename ("target content item") described by the path /Mount/LTFS/filename would be invalid for a filename ("content item") mounted in a different computer.  This is because the absolute path associated with the content item would not be reachable.  A mounting of a file system on another computer teaches a step in a synchronization process, because a synchronization process is interpreted to include a copying of data on another device.); and
modify the path of the symbolic link to function properly on the one or more other client devices ([0057] teaches "The dynamic symbolic link approach rectifies this deficiency by checking the value of the record for the symlink object "linkname" prior to retuning the mount point. Because the stored string length of the target mount point in the record is different than zero (11), the first eleven bytes of the symlink target are replaced by the current file system mount point, effectively translating it from "/Mount/LTFS/filename" to "/mnt/filename," thus allowing the original target object to be reachable through the symlink. This process may be referred to as re-normalization."  
The record for the symlink object is named "linkname" and includes a string length of 11.  The first eleven bytes of the symlink target, which is interpreted to be a part of the symlink, are replaced ("modified symlink").  This is interpreted as being remediating the symbolic link to function properly because the symlink is modified to point to the current file system mount point.  [0056] teaches "When the file system is mounted on a different prefix (e.g., "/mnt") in the same or in a different computer," so this mount point may be on a different computer. The storage system 420 in FIG. 4 is a content management system.)
Hunter, as modified, and Abe are combinable because they are directed to content storage (Hunter [0031], Abe [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Abe.   
The suggestion/motivation for doing so would have been to allow user of Hunter to configure use of absolute-path symbolic links ("symlinks") which allow their targets to remain valid even when media is re-mounted at a different mount point in the same or a different system (Abe [0019]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thimbleby in view of Sadhwani et al., and further in view of McCorkendale, Abe and Moncsko (US Pub. No. 2005/0289446 A1).
As to claim 20, Hunter, as modified, does not expressly disclose determining, based on one or more characteristics of the symbolic link, whether to add and store the symbolic link.
However, Moncsko et al. teaches determining, based on one or more characteristics of the symbolic link, whether to add and store the symbolic link ([0073] teaches "the system validates the link, this time checking that the combination of link source location, link target location and link role all are valid (238, 239). The user then modifies any other values associated with the link, such as the link title (240). The user saves the link (241) and the link is persisted in the session's working memory."   This teaches a validation of link target location and role, and then a saving of the link, which is an adding and storing of the link after a validation.  The validation determined that the combination of link source location, link target location and link role all are valid. These are characteristics of the symbolic link.)
Hunter, as modified, and Moncsko are combinable because they are directed to content storage (Hunter [0031], Moncsko [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Moncsko.   
The suggestion/motivation for doing so would have been to allow user of Hunter to recheck the validity of existing links to the rules, so that when a rule changes, links that violate the new rule are detected (Moncsko [0029]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US Pub. No. 2014/0189118 A1) in view of Abe (US Pub. No. 2015/0100705 A1), and further in view of Schroeder (US Pub. No. 2002/0147742 A1).
As to claim 21, Hunter teaches a user account of the client device as stated above.  Hunter, as modified, does not expressly teach generating a prompt for the user account of the client device, the prompt requesting user input to modify the symbolic link to preserve its functionality after the synchronization.
However, Schroeder teaches generating a prompt, the prompt requesting user input to modify the symbolic link to preserve its functionality after the synchronization ([0042] teaches "providing a bookmark editor in an Internet web browser application that allows a user to create symbolic links between bookmarks and bookmark folders."  This teaches a bookmark editor in a web browser ("Prompt for the user") that allows a symbolic link to be created ("requests user input to modify the symbolic link").  This would allow a symbolic link to be functional after synchronization or a backup, because [0043] teaches "The user may then keep a folder, subfolder, or bookmark and link to it via a symbolic link."  Thus, even after a save or synchronization, which is not affirmatively stated as being completed by the claim, the symbolic link would be kept or saved.)
Hunter, as modified, and Schroeder are combinable because they are directed to content storage (Hunter [0031], Schroeder [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Schroeder.   
The suggestion/motivation for doing so would have been to allow user of Hunter to avoid duplicate storage of data (Schroeder [0006]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US Pub. No. 2014/0189118 A1) in view of Abe (US Pub. No. 2015/0100705 A1), and further in view of Yokoyama (US Pub. No. 2019/0073274 A1).
As to claim 22, Hunter teaches an account associated with another client device of the one more other client devices ([0103] teaches "wherein the request references the content item by the globally unique identifier, and wherein the request is associated with credentials for a user account associated with the content item at the content management system (CMS)."  Hunter teaches multiple client devices 102n in communication with the CMS for synchronization, as shown in FIG. 1.
Hunter, as modified, does not expressly teach determining that (the device) is configured to omit synchronization of the content item; and 
generating prompt for the user account associated with the another client device to permit synchronization of the content item.
However, Yokoyama teaches determining that (the device) is configured to omit synchronization of the content item; and generating prompt for the (device) to permit synchronization of the content item ([0077] teaches "by displaying the display screen, it is possible to prompt a user to execute backup."  This teaches that the prompt is generated to permit a backup.  A backup is a synchronization operation, because after the backup, the content is "in sync" by being duplicated on two devices.  See further, at FIG. 6, where a user can decline the backup.  Thus, the device is configured to omit synchronization of the content as well.  
Hunter, as modified, and Yokoyama are combinable because they are directed to content storage (Hunter [0031], Yokoyama [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Hunter, to incorporate the above-cited limitations as taught by Yokoyama.   
The suggestion/motivation for doing so would have been to allow user of Hunter to control backup of data (Yokoyama [0076]).



Response to Arguments
With regard to the rejection under Section 101, Applicant's remarks are persuasive and the 101 rejection is hereby withdrawn.  Further, the limitation of "modifying path of the symbolic link to function properly at the one or more other client devices" improves the functioning of a computer by allowing the computer to work properly, thereby integrating any abstract idea into a practical application.	With regard to the rejection of claims 1, 4-5, 10 and 13-14 under Section 103, Applicant argues that Hunter in view of Abe does not disclose or suggest "determining the path to the target content item in the symbolic link is invalid at one or more other client devices that receive the content item through a respective synchronization operation with the content management system; modifying the path of the symbolic link to function properly at the one or more other client devices; and synchronization by the content management system, the content item with a modified symbolic link as part of the operation associated with the one or more synchronization operations."
Applicant asserts that Abe stores the alleged modified symbolic links and does not sync the modified symbolic links with client devices.  Applicant states that in view of Abe, if another device mounts the file system from a different path, that symbolic link would be invalid because the number of letters in the path would be different.  Applicant then states that the symlink in Abe is only stored on the network file system.  As a result, according to Applicant, Abe does not teach or suggest "modifying the path of the symbolic link to function properly at the one or more other client devices."
In view of [0057] where Abe teaches "The dynamic symbolic link approach rectifies this deficiency by checking the value of the record for the symlink object "linkname." prior to retuning the mount point. Because the stored string length of the target mount point in the record is different than zero (11), the first eleven bytes of the symlink target are replaced by the current file system mount point, effectively translating it from "/Mount/LTFS/filename" to "/mnt/filename," thus allowing the original target object to be reachable through the symlink. This process may be referred to as re-normalization," Abe clearly teaches modifying the path of the symbolic link to function properly on one or more other client devices.  This is because Abe changes the bytes of the symlink target to point to the file on the different computer, thereby modifying a path of the symlink to point to another client device.
With regard to the limitation of "determining the path to the target content item in the symbolic link is invalid at one or more other client devices that receive the content item through a respective synchronization operation with the content management system," this limitation is taught by Abe.  This is because the associated logic and processor teaches a content management system.  This logic and associated processor, as set forth in [0055], determines whether an in-memory record exists for a given symbolic link.  This in-memory record is evaluated by using the symbolic link.  If the record does not exist, the symbolic link is invalid.  This is performed while checking a mounted file system, which is an evaluation of the file system, and is a step toward to the correction, or synchronization of the files in the mounted volume.
Applicant briefly states how Abe allegedly only stores the symbolic link on the network file system; therefore, according to Applicant, Abe does not teach "modifying the path of the symbolic link to function properly at the one or more other client devices; and synchronization by the content management system, the content item with a modified symbolic link as part of the operation associated with the one or more synchronization operations," as claimed.
With regard to the limitation of modifying the path of the symbolic link to function properly at the one or more other client devices, Abe teaches this limitation because Abe teaches, at [0057], a correction of the symlink object that references the file linkname, where "because the stored string length of the target mount point in the record is different than zero (11), the first eleven bytes of the symlink target are replaced by the current file system mount point, effectively translating it from "/Mount/LTFS/filename" to "/mnt/filename," thus allowing the original target object to be reachable through the symlink."  The new symlink is mounted at another location, from "/Mount/LTFS/filename" to "/mnt/filename."  Specifically, [0056] teaches "When the file system is mounted on a different prefix (e.g., "/mnt") in the same or in a different computer."  Thus, the different computer aspect teaches that the mounted file system can have the /mnt root directory, which is then corrected.  Accordingly, Abe teaches modifying the path of the symbolic link to function properly at the one or more other client devices.
Moreover, Applicant argues that Abe does not teach synchronizing, by the content management system, the content item with the modified symbolic link as part of the operation associated with the one or more synchronization operations, because the symlink is allegedly only stored on a network file system.  
In response, Examiner states that storing a symlink in a network file system still teaches the claim limitation.  [0057] states that "because the stored string length of the target mount point in the record is different than zero (11), the first eleven bytes of the symlink target are replaced by the current file system mount point, effectively translating it from "/Mount/LTFS/filename" to "/mnt/filename," thus allowing the original target object to be reachable through the symlink."  The new symlink is mounted at another location, from "/Mount/LTFS/filename" to "/mnt/filename."  The correction of the symlink teaches a synchronizing of a content item such as filename with a modified symbolic link, which is corrected symlink.  The above arguments apply to claim 10, which is similarly rejected.
With regard to claim 19, Applicant alleges that the cited combination of references does not disclose or suggest "determine that the path to the target content item in the symbolic link is invalid at one or more other client devices that receive the content item through a respective synchronization operation with the content management system."  Applicant argues that Abe teaches receiving an indication not access the file, and the indication is the desired path.
In response Examiner states that Abe teaches this aspect at [0056], which teaches "For example, assuming that a file system mounted on "/Mount/LTFS" is used to create a symlink object called "linkname" which points to "/Mount/LTFS/filename," the record for "linkname" would have the value "11," which is the number of characters in the string "/Mount/LTFS." When the file system is mounted on a different prefix (e.g., "/mnt") in the same or in a different computer, the target of "linkname" would be invalid under a normal symlink implementation which utilized absolute pathing, as "filename" is no longer reachable at "Mount/LTFS/filename" but at "/mnt/filename" instead."  Here, the symbolic link and its associated path in analyzed, specifically that the path /Mount/LTFS/filename would be invalid for a filename when mounted on a different computer.  The mounting is part of the synchronization operation, because the synchronization is interpreted by Examiner to include the copying of the data and any associated corrections to the symlinks.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/            Examiner, Art Unit 2169                                                                                                                                                                                            
/USMAAN SAEED/            Supervisory Patent Examiner, Art Unit 2169